Title: To James Madison from Oliver Farnsworth, 4 October 1802
From: Farnsworth, Oliver
To: Madison, James


Letter not found. 4 October 1802. Mentioned in Daniel Brent to Farnsworth, 12 Oct. 1802 (DNA: RG 59, DL, vol. 14), as a request for payment for printing the laws of the last session of Congress. Brent conveyed JM’s response that payment of $94.50 would be made “when the account shall have been liquidated at the Treasury Department.” Farnsworth owned the Newport Rhode-Island Republican, 1801–5 (Brigham, History and Bibliography of American Newspapers, 2:1003).
